UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit



                             No. 98-20726
                           Summary Calendar


                 MITSUBISHI INTERNATIONAL CORPORATION,

                                                Plaintiff-Appellant,


                                VERSUS


               M/V HENRIETTE MAERSK; A/S D/S SVENDBORG &
                     D S AF 1912 A/S; A. P. MOLLER,

                                               Defendants-Appellees.




          Appeal from the United States District Court
               for the Southern District of Texas
                            (H-96-CV-1480)


                             June 7, 1999
Before EMILIO M. GARZA, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Mitsubishi International Corporation (Plaintiff) purchased a

quantity of Butadiene in Brindisi, Italy and arranged for it to be

shipped to Houston, Texas aboard the vessel M/V HENRIETTE MAERSK.

Because the loading and unloading of Butadiene must be accomplished

in a closed system, the loading in Brindisi, Italy was not visible

and open to inspection. Pursuant to agreement between the parties,


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
the bills of lading covering this shipment would not be marked

"clean on board" and in fact the bills of lading as issued each

contained   "an   apparent    good    order   clause."     Upon   arrival   in

Houston, the Butadiene was determined to be "off-specification as

to dimer content."      Mitsubishi sued the vessel and its owners

alleging that contamination occurred during transit from Italy to

Texas.   After a one-day bench trial, the district court entered

detailed Findings of Fact and Conclusions of Law which determined

that Mitsubishi had failed to prove that the Butadiene cargo was

delivered   to    the   vessel       "in   good    order   and    condition."

Accordingly, the district court entered Final Judgment in favor of

the vessel and its owners and Mitsubishi timely appeals.

     We have carefully reviewed the briefs, the reply brief, the

record excerpts and relevant portions of the record itself. We are

unable to conclude that the district court abused its discretion as

to the evidentiary rulings it made during trial.           Likewise, we are

unable to conclude that any of the factual findings made by the

district court were clearly erroneous.                The district court’s

conclusions of law were not erroneous.            Accordingly, we affirm the

Final Judgment of the district court entered on July 21, 1998.

                  AFFIRMED.




                                       2